Citation Nr: 0501283	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for multiple gunshot 
wounds of the right elbow area with radial nerve damage and a 
history of damage to Muscle Groups VII and VIII, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from August 1949 to August 
1953.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

A remand for an examination is required for compliance with 
VA's duty to assist.  This is necessary to ensure that there 
is a complete record upon which to decide the veteran's claim 
so that he is afforded every possible consideration.  

The veteran's gunshot disability of the right elbow area is 
evaluated as 30 percent disabling based on incomplete 
paralysis of the radial nerve.  Under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2004); see 
also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  The 
January 2003 VA examination report notes two significant 
scars associated with the service-connected gunshot wounds.  
There are no documented medical findings associated with the 
criteria for rating these additional, current residuals.  See 
Beverly v. Brown, 9 Vet. App. 402 (1996).  

Furthermore, the March 2004 VA examination report includes 
the veteran's complaint that he has a tendency to drop 
objects due to weakened grip strength in the right hand, 
suggesting involvement of Muscle Group IX, which would allow 
for a potentially higher evaluation based on limitation of 
motion.  On remand the veteran should be afforded appropriate 
VA examinations to identify and assess the severity of all 
residuals of his service-connected disability.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Additionally, in the rating decision and statement of the 
case, the RO referenced VA nerve studies conducted on April 
25, 2000, the results of which are not associated with the 
claims folder.  The veteran has also stated that he was 
evaluated by a doctor at the Brownwood outpatient clinic and 
was referred to the VA Medical Center in Temple, Texas, for 
evaluation in May 2002.  These records should be obtained on 
remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain updated treatment records 
pertaining to the veteran's right arm 
disability from the VA Central Texas Veterans 
Health Care System.  Also, make arrangements 
to obtain the results of the VA nerve studies 
conducted on April 25, 2000, any treatment 
records from the Brownwood outpatient clinic, 
and any medical records from the Temple, 
Texas, VAMC dated in May 2002 (see Veteran's 
statement received on January 9, 2003).  If 
any such records are not available, that fact 
should be specifically noted in the claims 
folder.

2.  After the forgoing development has been 
accomplished, schedule the veteran for 
appropriate VA examination(s) of his right 
upper extremity.  Any indicated tests, 
including X-rays and neurological studies, 
should be accomplished.  The claims file must 
be made available to the examiner(s); the 
examiner(s) should indicate in the 
examination report if the claims file was 
reviewed.  

The examiner(s) should identify all residuals 
attributable to the veteran's service-
connected gunshot wound of the right elbow 
area with radial nerve damage and a history 
of damage to Muscle Groups VII and VIII, to 
include any scars, muscle, orthopedic, and 
neurological residuals.

The examiner(s) should note the range of 
motion for the right elbow and wrist and 
should state what is considered normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the right arm is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner(s) should specifically discuss 
the severity of any muscle impairment, and 
identify which, if any, muscle groups are 
involved.

The examiner(s) should also describe in 
detail the veteran's scars.

Finally, the examiner(s) should specifically 
discuss the extent, if any, of paralysis of 
the nerves involved including, but not 
limited to the median and radial nerves.

Further, the examiner is requested to provide 
a full description of the effects of the 
veteran's service-connected disability upon 
his ordinary activity, including employment.  

The examiner(s) must provide a comprehensive 
report(s) including complete rationales for 
all conclusions reached.

3.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws, regulations, and case law, 
including Esteban v. Brown, 6 Vet. App. 259 
(1994), both the old and revised versions of 
38 C.F.R. § 4.118; and 38 C.F.R. 
§ 3.321(b)(1); and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.

	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


